           Case 1:21-cv-00457-RP-SH Document 4 Filed 05/27/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION
 TONYA RAMIREZ,                                     §
          Plaintiff                                 §
                                                    §
 v.                                                 §
                                                    §        CASE NO. 1:21-CV-457-RP-SH
 COMMISSIONER OF THE SOCIAL                         §
 SECURITY ADMINISTRATION,                           §
           Defendant
                                               ORDER

      Before the Court is Plaintiff’s Motion to Proceed In Forma Pauperis (Dkt. 2), filed May 21,

2021. The District Court referred this case to the undersigned Magistrate Judge pursuant to

28 U.S.C. § 636(b), Federal Rule of Civil Procedure 72, and Rule 1 of Appendix C of the Local

Rules of the United States District Court for the Western District of Texas and the Standing Order

Regarding Court Docket Management of Cases Seeking Judicial Review of Social Security

Decisions for the Austin Division.

      Plaintiff seeks leave to file his Complaint without having to pay the filing fee. After reviewing

her Application and financial affidavit in support, the Court finds that Plaintiff is indigent.

Accordingly, the Court HEREBY GRANTS Plaintiff in forma pauperis status and ORDERS that

her Complaint be filed without pre-payment of fees or costs or giving security therefor, pursuant

to 28 U.S.C. § 1915(a)(1). This indigent status is granted subject to a later determination that the

action should be dismissed if the allegation of poverty is untrue or the action is found frivolous or

malicious pursuant to 28 U.S.C. § 1915(e)(2). Plaintiff is advised that although she has been

granted leave to proceed in forma pauperis, the Court may, in its discretion, impose costs of court

at the conclusion of this lawsuit, as in other cases. Moore v. McDonald, 30 F.3d 616, 621 (5th Cir.

1994).



                                                   1
         Case 1:21-cv-00457-RP-SH Document 4 Filed 05/27/21 Page 2 of 2




   Because Plaintiff has been granted leave to proceed in forma pauperis, the Court is required

by standing order to review the Complaint under § 1915(e)(2). A district court may summarily

dismiss a complaint filed in forma pauperis if it concludes that the action is (1) frivolous or

malicious; (2) fails to state a claim on which relief may be granted; or (3) seeks monetary relief

against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

   After reviewing Plaintiff’s Complaint, the Court has determined that this case should not be

dismissed as frivolous at this time. Based on the foregoing, the undersigned GRANTS Plaintiff’s

Motion to Proceed In Forma Pauperis (Dkt. 2). The Court FURTHER ORDERS the CLERK to

issue summons in this case and ORDERS the United States Marshals Service to attempt service

in this case without pre-payment of a service fee.

   SIGNED on May 27, 2021.



                                                     SUSAN HIGHTOWER
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 2
